Citation Nr: 1758836	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to additional compensation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to August 19, 2015, and as 70 percent disabling from that date.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 8, 2017.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2014, and a transcript of the hearing is associated with his claims folder.  At the time of the hearing, the Veteran agreed to waive RO consideration of additional evidence.  The issues on appeal were remanded in June 2015 and February 2016 for further development.  A September 2017 rating decision awarded a 100 percent combined schedular rating for his service-connected disabilities from August 8, 2017, so the matter of TDIU is moot from that date.  


FINDINGS OF FACT

1.  Prior to August 19, 2015, the Veteran's PTSD did not produce occupational and social impairment with deficiencies in most areas, and at no time has it produced total occupational and social impairment.  

2.  From December 4, 2015, but not before, the Veteran's PTSD has precluded the Veteran from all forms of substantially gainful employment.  

3.  Prior to December 4, 2015, the Veteran's service-connected disabilities --  PTSD, 70 percent; right and left upper extremity peripheral neuropathy, 30 and 20 percent; right and left lower extremity peripheral neuropathy, each 20 percent; tinnitus, 10 percent; and erectile dysfunction and bilateral hearing loss disability, each noncompensable - did not preclude him from securing and following all forms of substantially gainful employment consistent with his education and work experience.

4.  From but not prior to December 4, 2015, the Veteran has a totally disabling service-connected PTSD, plus additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to August 19, 2015, or in excess of 70 percent from that date are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU based on the Veteran's PTSD from but not prior to December 4, 2015 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).

3.  The criteria for a TDIU based on all of the Veteran's service-connected disabilities from prior to December 4, 2015 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).

4.  The criteria for special monthly compensation at the housebound rate are met from but not prior to December 4, 2015.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

It is the established policy that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The Veteran appeals for a higher rating for his service-connected PTSD, which is rated as 50 percent disabling from July 2008 to August 19, 2015 and as 70 percent disabling from that date, pursuant to 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating (criteria provided because some of the evidence below comports with it) is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in May 2014, the DSM-5 is inapplicable to this case.

Based on the evidence, the Board finds that from July 2008 to August 19, 2015, the preponderance of the evidence indicates that the Veteran's service-connected PTSD did not produce deficiencies in most areas or total occupational and social impairment, and so a rating in excess of 50 percent is not warranted during that time period.  The preponderance of the evidence, including 3 VA examination reports and numerous outpatient treatment records, shows instead that it produced no more than occupational and social impairment with reduced reliability and productivity.  Three VA examination reports from during this time period, from 3 different health care providers, support this conclusion.  Symptomatology reported at the time of the first VA psychiatric examination, in August 2008, included the Veteran's admission that he was working, doing his job quite well, and trying to be fair with people, and that he was able to execute his functions well.  He reported a good relationship with his children and enjoying seeing his many grandchildren and having a number of friends.  He was working for the fire department and as a Boy Scout leader.  His Vet Center counselor indicated in November 2009 that his anger had not affected his job as a police officer, and this belies any opinion from him that the Veteran was considered unemployable due to his PTSD.  He stated that the Veteran's PTSD symptoms impaired his health, social functioning, and employment, and this is accepted.  However, it does not warrant a higher rating than 50 percent.  That rating signifies occupational and social impairment. 

At the time of the December 2009 VA psychiatric examination, the Veteran was working at trying to be more understanding of his wife, kids, and grandchildren.  He was in a position of authority.  He reported having an extensive network of friends and that his social life in the community was good.  He was leading a local boy scout troop and was the chief of a local fire department, and he had pursuits and leisure activities.  He was also polite on mental status examination with little or no significant psychiatric symptoms reported other than depression, and the examiner gauged his PTSD symptoms as mild, stating that they impede him from living at a maximal level but do not prevent him from having sustained and meaningful relationships with family members and others in the community.  

At the time of the June 2011 VA psychiatric examination, he was still married and living with his wife.  He was in weekly group therapy.  He had retired from the police force in the past 2 months.  He reported having a good relationship with both of his children and grandchildren, having a number of friends, and participating in sporting leisure activities, and the examiner's diagnosis was mild PTSD, with occasional decrease in work and social efficiency.  His wife reported in June 2011 that he has a big heart.  These reports are considered more probative than evidence suggesting the contrary, including a February 2012 report from his clinical psychologist which includes a statement that his PTSD symptoms have caused him great difficulty in maintaining relationships.  It is obvious that he had a number of good and valuable relationships during the time period prior to August 19, 2015, and that his PTSD was not causing deficiencies in most areas.  

The Board also concludes that from August 19, 2015, the preponderance of the evidence indicates that the Veteran's service-connected PTSD does not produce total occupational and social impairment, and so a schedular rating in excess of 70 percent under 38 C.F.R. § 4.130 is not warranted at any point from that date forward.  

The preponderance of the evidence including 2 VA examination reports shows instead that it produces no more than occupational and social impairment, with deficiencies in most areas.  The VA examiner on August 19, 2015 indicated that PTSD causes occupational and social impairment with reduced reliability and productivity, which is less than total occupational and social impairment and less actually than occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  The Veteran complained of depression and increased difficulty in maintaining social relationships due to symptoms.  He also complained of irritable mood and reduced tolerance, anxiety, hyperarousal, panic attacks, and sleep impairment.  The examiner graded his functional limitation as moderate to marked and stated that his symptoms reduce his ability to consistently function independently, appropriately, and effectively.  Comments in the Veteran's social, marital, and family history section were that he had impaired (rather than total loss of) social functioning and increased difficulty in maintaining effective social relationships.  The VA psychiatric examiner in March 2016 also indicated that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, rather than total occupational and social impairment, and also less than occupational and social impairment with deficiencies in most areas.  A December 2015 report from his attending psychiatrists reports that he was precluded from employment due to his service-connected PTSD, but it also indicates that PTSD symptoms include mere difficulty with social relationships instead of total social impairment.   

The Board notes that in February 2010, the Veteran argued that his rating for PTSD should be higher because he has had continuous counseling sessions.  However, his rating for PTSD is not to be based on the frequency of treatment, but instead, on the degree of impairment caused by the disability according to the rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

However, the matter of entitlement to TDIU due solely to the Veteran's PTSD has been raised by a December 4, 2015 VA medical record.  

A December 4, 2015 medical record from the Veteran's VA attending psychiatrist is to the effect that the Veteran's PTSD worsened and that he is now considered to be precluded from obtaining and retaining employment due directly to his severe service-connected PTSD.  Based on this statement, a TDIU will be granted effective from December 4, 2015, but not prior to that date, as the evidence prior to then does not support total inability to obtain or retain substantially gainful employment due to PTSD.  All evidence including the outpatient treatment records leading up to this December 4, 2015 medical record have been reviewed, and do not support a TDIU due to the Veteran's PTSD prior to that date.  There is no reasonably certain date prior to then when TDIU is shown.  The issue of entitlement to TDIU due to all of the Veteran's service-connected disabilities from December 4, 2015, is therefore moot.

Next, on the matter of entitlement to TDIU due to all of the Veteran's service-connected disabilities prior to December 4, 2015, from October 19, 2010, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were: PTSD, 70 percent; right and left upper extremity peripheral neuropathy, 30 and 20 percent; right and left lower extremity peripheral neuropathy, each 20 percent; tinnitus, 10 percent; and erectile dysfunction and bilateral hearing loss disability, each noncompensable --  for a combined rating of 90 percent.  When there is more than one service-connected disability, one must be ratable as at least 40 percent disabling and the combined rating must be 70 percent or higher in order to consider TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The Veteran meets the criteria for schedular consideration based on his service-connected disabilities from October 19, 2010.  Prior to that date, he does not meet the schedular criteria as his combined rating was 60 percent.

The preponderance of the evidence including his June 2011 VA Form 21-8940 and the current VA examination reports of record indicates that the Veteran's service-connected disabilities did not preclude him from securing or following all forms of substantially gainful employment at any time prior to December 4, 2015.  

The Veteran reported in his May 2011 TDIU application that his disability began to affect his full time employment in November 2003 and that he last worked full time in August 2004.  He reported that he worked as a part-time police office from May 2006 to May 2011 with no time lost from illness and average monthly earnings of $1,067 over five years.  

To the extent that the Veteran seeks TDIU benefits prior to retiring from his job as a police officer in April 2011, the Board finds that TDIU is not warranted for this period as the Veteran was gainfully employed.  At the time of an August 2008 VA examination, his employment and social history were reviewed and his mental status was considered.  The Veteran was noted to be employed and was deemed still employable according to a December 2009 VA psychiatric examination report.  His psychiatric symptoms were considered on VA examination in December 2009, and on that occasion, they were said to be mild and not to disrupt his life on a regular basis, and it was concluded that there was occasional decrease in work efficiency rather than unemployability.  

The Board has considered the November 2009 letter from the Veteran's Vet Center counselor, reported above.  However, the evidence shows that the Veteran was substantially gainfully employed at that time, refuting the report that he was unemployable.  

The preponderance of the evidence is against a finding that his work prior to April 2011 as a police officer was marginal or can be considered to be in a protected environment.  38 C.F.R. § 4.16 explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  According to the U.S. Department of Commerce, Bureau of the Census, the Poverty Threshold in 2008, when this claim began, was $11, 201 for individuals under the age of 65; in 2009, it was $11,161.  In 2010 it was $11,344, and in 2011 it was $11,702.  https://www.census.gov/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (Judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").  The Veteran's self-reported employment earnings as a police officer in these years were over the poverty thresholds, so it cannot be considered marginal employment due to low earned annual income.  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop. Id.  The Board finds that working as a police officer cannot be considered in any way to be working in a protected environment.

Evidence of record shows that the Veteran graduated from high school after 12 years of formal education, then had about 1 year of college.  He was enrolled in ordnance school during service, studying small arms repair.  Thereafter, he underwent a 5-year apprenticeship in plumbing and was a plumber for many years (reportedly 25 to 36), to the point where he became a project manager in mechanical contracting before reportedly retiring from that profession.  

The record shows the Veteran spent 12 weeks at a police academy and worked as part time to almost full time as a police officer for 22 years before resigning from that position.  

The preponderance of the evidence is against a finding that his service-connected disabilities precluded him from securing or following all forms of substantially gainful employment between his retirement in April 2011 and December 4, 2015.  A June 2011 report from his employer at the police force indicates that he retired from there in April 2011, although the Veteran, through his attending psychiatrist in December 2015, has reported that he felt he had to retire because he felt that he was losing control and could not deal with interacting with people and situations.  The evidence discussed above concerning an increased rating for PTSD shows he interacts well with people.  Additionally, he has recently been a chief of a fire department and active in the Boy Scouts, including in its leadership.  

His psychiatric symptoms were considered on a VA examination in June 2011, and were said to be mild and not to disrupt his life on a regular basis.  It was concluded that there was occasional decrease in work efficiency rather than unemployability.  Likewise, at the time of the August 2015 VA psychiatric examination, he was said to have occupational impairment with reduced reliability and productivity due to his psychiatric symptoms.  

As recently as August 2015, a VA diabetes mellitus examiner indicated that the Veteran's diabetes mellitus was well controlled and that he had no significant function deficits due to it, and that neither it nor its complications (e.g., peripheral neuropathy and erectile dysfunction) impact his ability to work (although the Board notes that the Veteran feels that he has fatigue due to it).  Each of the examiners rendered their opinions in the context of an examination using data to evaluate him for service-connected disability, with contemporaneous clinical findings and/or history, etc., being considered.  

It is noted, partly in response to arguments made by the Veteran in December 2015, that Social Security Administration decided that he was disabled.  In July 2013, Social Security Administration considered evidence that the Veteran was no longer employed.  However, it did not consider whether he was precluded from all forms of substantially gainful employment solely due to the service-connected disabilities at issue.  Additionally, Social Security did not consider all of the evidence which is in the Veteran's VA claims folder, whose import has largely been mentioned above, and which preponderates against a finding of TDIU for him under VA criteria.  Furthermore, Social Security had a report from a doctor of record who found that the Veteran's diabetic neuropathy did not preclude him from light work, working against a TDIU.  Social Security also considers the Veteran's advancing age in making its determinations, whereas VA cannot.  Different material facts are before VA, and different law is for application.  Accordingly, the Board finds that the Social Security Administration decision is not controlling evidence in support of a TDIU for the Veteran prior to December 4, 2015. 

Next, while VA may not have conducted any peripheral neuropathy tests on the Veteran in its August 2015 VA examination, as the Veteran claimed in December 2015, the examiner is presumed competent.  The Veteran has offered no reason to question the competence of the VA examiner, which includes the examiner's ability to interpret relevant and current medical literature.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (VA medical examiners are presumed competent in the absence of evidence to the contrary); Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 ("[T]he general presumption of competence includes a presumption that physicians remain up to date on medical knowledge and current medical studies.").  The Veteran reported that his neuropathy affects his ability to be employed in that he has trouble standing for long periods, has diminished balance, and has numbness in the hands and fingers.  Such symptoms have been recognized in the ratings assigned for peripheral neuropathy of each limb; however, the preponderance of the evidence is against a finding that peripheral neuropathy, in combination with other service-connected disabilities, rendered him unable to secure and follow a substantially gainful occupation prior to December 4, 2015.  The Board notes that in August 2015, a VA examiner examined the Veteran and found his neuropathy to not impact his ability to work.  

Also, the Veteran asserted in December 2015 that VA was attempting to base its decision on his TDIU claim on singular determinations for separate disabilities, rather than the totality of all VA recognized disabilities.  In Floore v. Shinseki, 26 Vet. App, 376 (2013), the United States Court of Appeals for Veterans Claims held that the need for a combined-effects medical examination report or opinion was not required with regard to multiple-disability TDIU entitlement.  Here, following the development requested in the remand in February 2016, there is sufficient evidence of record to decide the claim.  There are multiple VA medical opinions of record which address functional deficits with respect to the service-connected disabilities, and they are adequate to adjudicate the TDIU claim.  The Veteran opined in December 2013 that he could no longer work due to his PTSD and diabetes mellitus, and again in October 2014 that he could not work due to PTSD.  However, preponderance of the evidence, discussed above, shows otherwise prior to December 4, 2015.    

An August 2015 letter from Dr. Findura, to the effect that the Veteran is unemployable in any capacity due to the severity of his diabetes mellitus, hypertension, renal insufficiency, and osteoarthritis, and which the Veteran indicated in December 2015 that VA disregarded, is not probative, as it does not explain why he is unemployable, see Nieves-Rodriguez, and also because it considers non-service-connected disabilities in rendering the opinion as to his unemployability.  

Last, the matter of special monthly compensation at the housebound rate has been raised by the record, and is considered to be on appeal as part of the Veteran's claim for the highest rating possible derivable from his claims on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The regulations provide additional compensation on the basis of being housebound where the Veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. Â§ 1114 (s); 38 C.F.R. Â§ 3.350 (i).

Here, from but not prior to December 4, 2015, the Veteran has a total rating due to his PTSD.  Additionally, the record shows that he has other service-connected disabilities, mentioned above, that are independently ratable at 60 percent or more, separate and apart from his service-connected PTSD and involving different anatomical segments or bodily systems.  Accordingly, special monthly compensation at the housebound rate can be granted from but not prior to December 4, 2015.  

As the preponderance of the evidence is against greater benefits than those indicated herein, the benefit of the doubt doctrine does not apply, and greater benefits than those indicated must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board notes that the Veteran had an infantry weapons repairman specialty in service and was awarded the Combat Action Ribbon, and would like to thank the Veteran for his Vietnam Era service.  


ORDER

A rating in excess of 50 percent for PTSD prior to August 19, 2015 or in excess of 70 percent for it from that date is denied.  

A TDIU due to PTSD alone from, but not prior to, December 4, 2015 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A TDIU due to all service-connected disabilities prior to December 4, 2015 is denied.

Special monthly compensation at the housebound rate is granted from, but not prior to, December 4, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


